Ewins, Judge,
delivered the opinion of the court.
This was an action to recover the amount of a tax levied by the town of Paris on money and bank notes in the possession of the Branch of the Farmers’ Bank situated at that place, the notes being those of other banks.
The town charter empowers the council “ to levy and col*578lect taxes on all real and personal property within the town, not exceeding one-half of one per cent, upon the assessed value thereof.” In the case of the Mayor of the City of Lexington et al. v. Aull, lately decided at Jefferson city, * it was held that the thirty-second section of the first article of the general banking law of this state exempted the banks therein mentioned from taxation by the state only. This authority is decisive of the main questions involved in the case at bar. In that case the city authorities sought to levy the tax on the shares of stock held in the bank; in this, the tax was levied on money and bank notes only.
We think it is clear, that, under the provision of the town charter referred to, money and bank notes are taxable as personal property.
Judgment affirmed ; the other judges concurring.

 See City of Lexington v. Aull, ante, p. 480. — [Rep.